Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1, dated as of June 19, 2009 (this “Amendment”), to the Second
Amended and Restated Credit Agreement dated as of August 23, 2006, as amended
and restated on January 29, 2007, and as further amended and restated on May 23,
2007 (the  “Credit Agreement”), among TRAVELPORT LLC, a Delaware limited
liability company (the “Borrower”), TRAVELPORT LIMITED, a company incorporated
under the laws of Bermuda (“Holdings”), UBS AG, STAMFORD BRANCH, as
Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender, the
lenders party thereto, CREDIT SUISSE SECURITIES (USA) LLC, as Syndication Agent,
and the other parties thereto.

 


A.            SECTION 2.14 OF THE CREDIT AGREEMENT PERMITS THE BORROWER TO
REQUEST THE ESTABLISHMENT OF ONE OR MORE ADDITIONAL TRANCHES OF TERM LOANS UNDER
THE CREDIT AGREEMENT.


 


B.            THE BORROWER HAS REQUESTED, BY NOTICE PROVIDED UNDER SECTION 2.14
OF THE CREDIT AGREEMENT, THE INCREMENTAL TERM LOANS C (AS DEFINED BELOW), THE
PROCEEDS OF WHICH WILL BE USED BY THE BORROWER FOR GENERAL CORPORATE PURPOSES
AND ANY OTHER PURPOSE PERMITTED UNDER THE CREDIT AGREEMENT AND THE SENIOR NOTES
INDENTURE AND THE SENIOR SUBORDINATED NOTES INDENTURE (EACH AS DEFINED BELOW).


 


C.            EACH OF THE PERSONS SET FORTH ON SCHEDULE 1 HERETO (AN
“INCREMENTAL TERM LOAN C LENDER”) IS WILLING TO PROVIDE AN INCREMENTAL TERM LOAN
C, ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN.


 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 


SECTION 1.  CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS AMENDMENT HAVE THE
MEANINGS ASSIGNED THERETO IN THE CREDIT AGREEMENT (WHERE THE CONTEXT SO
REQUIRES, AFTER GIVING EFFECT HERETO).  THE PROVISIONS OF SECTION 1.02 OF THE
CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.


 


SECTION 2.  INCREMENTAL TERM LOANS C.  (A)  SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN AND IN THE CREDIT AGREEMENT, EACH INCREMENTAL TERM LOAN C
LENDER SEVERALLY AGREES TO MAKE, ON THE INCREMENTAL TERM LOAN C FACILITY
EFFECTIVE DATE, TO THE BORROWER A SINGLE LOAN DENOMINATED IN DOLLARS IN A DOLLAR
AMOUNT EQUAL TO SUCH INCREMENTAL TERM LOAN C LENDER’S INCREMENTAL TERM LOAN C
COMMITMENT; PROVIDED THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN OR IN THE CREDIT AGREEMENT (AND WITHOUT AFFECTING ANY OTHER PROVISION
HEREOF OR THEREOF), THE FUNDED PORTION OF EACH INCREMENTAL TERM LOAN C TO BE
MADE ON THE INCREMENTAL TERM LOAN C FACILITY EFFECTIVE DATE (I.E., THE AMOUNT
ADVANCED IN CASH TO THE BORROWER ON SUCH DATE) SHALL BE EQUAL TO 96.00% OF THE
PRINCIPAL AMOUNT OF SUCH INCREMENTAL TERM LOAN C (IT BEING AGREED THAT THE
BORROWER SHALL BE OBLIGATED TO REPAY 100.0% OF THE PRINCIPAL

 

--------------------------------------------------------------------------------


 


AMOUNT OF SUCH INCREMENTAL TERM LOAN C AS PROVIDED HEREUNDER AND UNDER THE
CREDIT AGREEMENT).  AMOUNTS BORROWED UNDER THIS SECTION 2 AND REPAID AND PREPAID
MAY NOT BE REBORROWED.  INCREMENTAL TERM LOANS C (I) MAY BE BASE RATE LOANS OR
EUROCURRENCY RATE LOANS, AS PROVIDED IN THE CREDIT AGREEMENT, (II) SHALL RANK
PARI PASSU IN RIGHT OF PAYMENT AND OF SECURITY WITH THE REVOLVING CREDIT LOANS
AND THE OTHER TERM LOANS AND (III) SHALL MATURE ON THE MATURITY DATE WITH
RESPECT TO THE OTHER TERM LOANS.


 


(B)  THE FUNDING OF THE INCREMENTAL TERM LOANS C TO BE MADE HEREUNDER SHALL BE
MADE IN THE MANNER CONTEMPLATED BY SECTION 2.02(B) OF THE CREDIT AGREEMENT.  IF
NOT DRAWN BEFORE 5:00 P.M., NEW YORK CITY TIME ON JUNE 19, 2009, THE INCREMENTAL
TERM LOAN C COMMITMENTS SHALL EXPIRE ON SUCH DATE AND SHALL FROM AND AFTER SUCH
TIME BE OF NO FURTHER FORCE OR EFFECT.  THE INCREMENTAL TERM LOAN C COMMITMENT
OF EACH INCREMENTAL TERM LOAN C LENDER SHALL AUTOMATICALLY TERMINATE UPON THE
MAKING OF SUCH LENDER’S INCREMENTAL TERM LOAN C PURSUANT TO THIS SECTION 2.


 


SECTION 3.  AMENDMENTS TO THE CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)  SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 

(I)  THE FOLLOWING DEFINITIONS ARE HEREBY ADDED IN THE APPROPRIATE ALPHABETICAL
ORDER:

 


“INCREMENTAL AMENDMENT NO. 1” MEANS AMENDMENT NO. 1, DATED AS OF JUNE 17, 2009,
TO THIS AGREEMENT.


 


“INCREMENTAL TERM LOAN C COMMITMENT” MEANS, AS TO EACH LENDER, ITS OBLIGATION TO
MAKE AN INCREMENTAL TERM LOAN C TO THE BORROWER PURSUANT TO THE INCREMENTAL
AMENDMENT NO. 1 DENOMINATED IN DOLLARS IN AN AGGREGATE DOLLAR AMOUNT NOT TO
EXCEED THE AMOUNT SET FORTH OPPOSITE SUCH LENDER’S NAME ON SCHEDULE 1 TO THE
INCREMENTAL AMENDMENT NO. 1.  THE AGGREGATE AMOUNT OF THE INCREMENTAL TERM LOAN
C COMMITMENTS IS $150,000,000 AS OF THE INCREMENTAL TERM LOAN C FACILITY
EFFECTIVE DATE.


 


“INCREMENTAL TERM LOAN C FACILITY ARRANGER” MEANS CREDIT SUISSE SECURITIES (USA)
LLC, AS A JOINT BOOKRUNNER AND JOINT LEAD ARRANGER, WITH “LEFT” PLACEMENT, FOR
THE INCREMENTAL TERM LOAN C FACILITY.


 


“INCREMENTAL TERM LOAN C FACILITY EFFECTIVE DATE” HAS THE MEANING SPECIFIED IN
THE INCREMENTAL AMENDMENT NO. 1.


 


“INCREMENTAL TERM LOAN C LENDER” MEANS, AT ANY TIME, ANY LENDER THAT HAS AN
INCREMENTAL TERM LOAN C COMMITMENT OR AN INCREMENTAL TERM LOAN C AT SUCH TIME.


 


“INCREMENTAL TERM LOAN C” MEANS A LOAN MADE PURSUANT TO SECTION 2 OF THE
INCREMENTAL AMENDMENT NO. 1.

 

2

--------------------------------------------------------------------------------


 


“INCREMENTAL TERM LOAN C NOTE” MEANS A PROMISSORY NOTE OF THE BORROWER PAYABLE
TO ANY INCREMENTAL TERM LOAN C LENDER OR ITS REGISTERED ASSIGNS, IN THE FORM
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE BORROWER, EVIDENCING
THE AGGREGATE INDEBTEDNESS OF THE BORROWER TO SUCH INCREMENTAL TERM LOAN C
LENDER RESULTING FROM THE INCREMENTAL TERM LOAN C MADE BY SUCH INCREMENTAL TERM
LOAN C LENDER.


 

(II)  THE DEFINITION OF EACH OF THE FOLLOWING TERMS IN SECTION 1.01 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:

 

“CLASS” (A) WHEN USED WITH RESPECT TO LENDERS, REFERS TO WHETHER SUCH LENDERS
ARE DOLLAR REVOLVING CREDIT LENDERS, ALTERNATIVE CURRENCY REVOLVING CREDIT
LENDERS, TRANCHE B DOLLAR TERM LENDERS, EURO TERM LENDERS, INCREMENTAL TERM LOAN
C LENDERS OR POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LENDERS,
(B) WHEN USED WITH RESPECT TO COMMITMENTS, REFERS TO WHETHER SUCH COMMITMENTS
ARE DOLLAR REVOLVING CREDIT COMMITMENTS, ALTERNATIVE CURRENCY REVOLVING CREDIT
COMMITMENTS, TRANCHE B DOLLAR TERM COMMITMENTS, EURO TERM COMMITMENTS,
INCREMENTAL TERM LOAN C COMMITMENTS OR POST-FIRST AMENDMENT AND RESTATEMENT
SYNTHETIC L/C COMMITMENTS AND (C) WHEN USED WITH RESPECT TO LOANS OR A
BORROWING, REFERS TO WHETHER SUCH LOANS, OR THE LOANS COMPRISING SUCH BORROWING,
ARE DOLLAR REVOLVING CREDIT LOANS, ALTERNATIVE CURRENCY REVOLVING CREDIT LOANS,
TRANCHE B DOLLAR TERM LOANS, EURO TERM LOANS, INCREMENTAL TERM LOANS C OR
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LOANS.

 

“COMMITMENT” MEANS A TERM COMMITMENT, A REVOLVING CREDIT COMMITMENT OR A
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C COMMITMENT, AS THE CONTEXT
MAY REQUIRE.

 

“DEFAULTING LENDER” MEANS ANY LENDER THAT (A) HAS FAILED TO FUND ANY PORTION OF
THE TRANCHE B DOLLAR TERM LOANS, EURO TERM LOANS, INCREMENTAL TERM LOANS C,
REVOLVING CREDIT LOANS, PARTICIPATIONS IN REVOLVING L/C OBLIGATIONS OR
PARTICIPATIONS IN SWING LINE LOANS REQUIRED TO BE FUNDED BY IT HEREUNDER WITHIN
ONE (1) BUSINESS DAY OF THE DATE REQUIRED TO BE FUNDED BY IT HEREUNDER, UNLESS
THE SUBJECT OF A GOOD FAITH DISPUTE OR SUBSEQUENTLY CURED, (B) HAS OTHERWISE
FAILED TO PAY OVER TO THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER ANY OTHER
AMOUNT REQUIRED TO BE PAID BY IT HEREUNDER WITHIN ONE (1) BUSINESS DAY OF THE
DATE WHEN DUE, UNLESS THE SUBJECT OF A GOOD FAITH DISPUTE OR SUBSEQUENTLY CURED,
OR (C) HAS BEEN DEEMED INSOLVENT OR BECOME THE SUBJECT OF A BANKRUPTCY OR
INSOLVENCY PROCEEDING.

 

“FACILITY” MEANS THE TRANCHE B DOLLAR TERM LOANS, THE EURO TERM LOANS, THE
INCREMENTAL TERM LOANS C, THE LETTER OF CREDIT FACILITY, THE DOLLAR REVOLVING
CREDIT FACILITY, THE ALTERNATIVE CURRENCY REVOLVING CREDIT FACILITY OR THE
POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C FACILITY, AS THE CONTEXT MAY
REQUIRE, AND ARE REFERRED TO COLLECTIVELY AS THE “FACILITIES”.

 

3

--------------------------------------------------------------------------------


 

“LENDER” HAS THE MEANING SPECIFIED IN THE INTRODUCTORY PARAGRAPH TO THIS
AGREEMENT AND, AS THE CONTEXT REQUIRES, INCLUDES, WITHOUT LIMITATION, ANY
DELAYED DRAW TERM LENDER, INCREMENTAL TERM LOAN C LENDER, ANY INCREASED ORIGINAL
DOLLAR REVOLVING CREDIT LENDER, ANY NEW DOLLAR REVOLVING CREDIT LENDER, AN L/C
ISSUER AND THE SWING LINE LENDER, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AS
PERMITTED HEREUNDER, EACH OF WHICH IS REFERRED TO HEREIN AS A “LENDER.”

 

“LOAN” MEANS (A) AN EXTENSION OF CREDIT BY A LENDER TO A BORROWER UNDER
ARTICLE II IN THE FORM OF A TRANCHE B DOLLAR TERM LOAN, A EURO TERM LOAN, A
REVOLVING CREDIT LOAN, A POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LOAN
OR A SWING LINE LOAN AND (B) AN EXTENSION OF CREDIT BY A LENDER TO THE BORROWER
IN THE FORM OF AN INCREMENTAL TERM LOAN, INCLUDING ANY INCREMENTAL TERM LOAN C.

 

“NOTE” MEANS A TRANCHE B DOLLAR TERM NOTE, A EURO TERM NOTE, AN INCREMENTAL TERM
LOAN C NOTE, A DOLLAR REVOLVING CREDIT NOTE, AN ALTERNATIVE CURRENCY REVOLVING
CREDIT NOTE OR A POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C NOTE, AS THE
CONTEXT MAY REQUIRE.

 

“OUTSTANDING AMOUNT” MEANS (A) WITH RESPECT TO THE TRANCHE B DOLLAR TERM LOANS,
EURO TERM LOANS, INCREMENTAL TERM LOANS (INCLUDING INCREMENTAL TERM LOANS C),
REVOLVING CREDIT LOANS, POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C LOANS
AND SWING LINE LOANS ON ANY DATE, THE DOLLAR AMOUNT THEREOF AFTER GIVING EFFECT
TO ANY BORROWINGS AND PREPAYMENTS OR REPAYMENTS OF TRANCHE B DOLLAR TERM LOANS,
EURO TERM LOANS, INCREMENTAL TERM LOANS (INCLUDING INCREMENTAL TERM LOANS C),
REVOLVING CREDIT LOANS (INCLUDING ANY REFINANCING OF OUTSTANDING UNREIMBURSED
AMOUNTS UNDER REVOLVING LETTERS OF CREDIT OR REVOLVING L/C CREDIT EXTENSIONS AS
A REVOLVING CREDIT BORROWING), POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC
L/C LOANS AND SWING LINE LOANS, AS THE CASE MAY BE, OCCURRING ON SUCH DATE; AND
(B) WITH RESPECT TO ANY L/C OBLIGATIONS ON ANY DATE, THE DOLLAR AMOUNT THEREOF
ON SUCH DATE AFTER GIVING EFFECT TO ANY RELATED L/C CREDIT EXTENSION OCCURRING
ON SUCH DATE AND ANY OTHER CHANGES THERETO AS OF SUCH DATE, INCLUDING AS A
RESULT OF ANY REIMBURSEMENTS OF OUTSTANDING UNREIMBURSED AMOUNTS UNDER RELATED
LETTERS OF CREDIT (INCLUDING ANY REFINANCING OF OUTSTANDING UNREIMBURSED AMOUNTS
UNDER RELATED LETTERS OF CREDIT OR RELATED L/C CREDIT EXTENSIONS AS A REVOLVING
CREDIT BORROWING OR POST-FIRST AMENDMENT AND RESTATEMENT SYNTHETIC L/C
BORROWING, AS THE CASE MAY BE) OR ANY REDUCTIONS IN THE MAXIMUM AMOUNT AVAILABLE
FOR DRAWING UNDER RELATED LETTERS OF CREDIT TAKING EFFECT ON SUCH DATE.

 

“REQUEST FOR CREDIT EXTENSION” MEANS (A) WITH RESPECT TO A BORROWING, CONVERSION
OR CONTINUATION OF TRANCHE B DOLLAR TERM LOANS, EURO TERM LOANS, INCREMENTAL
TERM LOANS C, REVOLVING CREDIT LOANS, OR POST-FIRST AMENDMENT AND RESTATEMENT
SYNTHETIC L/C LOANS, A COMMITTED LOAN NOTICE, (B) 

 

4

--------------------------------------------------------------------------------


 

WITH RESPECT TO AN L/C CREDIT EXTENSION, A LETTER OF CREDIT APPLICATION, AND
(C) WITH RESPECT TO A SWING LINE LOAN, A SWING LINE LOAN NOTICE.

 

“REQUIRED LENDERS” MEANS, AS OF ANY DATE OF DETERMINATION, LENDERS HAVING MORE
THAN 50% OF THE SUM OF THE (A) TOTAL OUTSTANDINGS (WITH THE AGGREGATE DOLLAR
AMOUNT OF EACH LENDER’S RISK PARTICIPATION AND FUNDED PARTICIPATION IN DOLLAR
L/C OBLIGATIONS AND SWING LINE LOANS BEING DEEMED “HELD” BY SUCH LENDER FOR
PURPOSES OF THIS DEFINITION), (B) AGGREGATE UNUSED TRANCHE B DOLLAR TERM
COMMITMENTS, (C) AGGREGATE UNUSED EURO TERM COMMITMENTS, (D) AGGREGATE UNUSED
INCREMENTAL TERM LOAN C COMMITMENTS, (E) AGGREGATE UNUSED REVOLVING CREDIT
COMMITMENTS AND (F) AGGREGATE UNUSED POST-FIRST AMENDMENT AND RESTATEMENT
SYNTHETIC L/C COMMITMENTS; PROVIDED THAT THE UNUSED TRANCHE B DOLLAR TERM
COMMITMENT, UNUSED EURO TERM COMMITMENT, UNUSED INCREMENTAL TERM LOAN C
COMMITMENTS, UNUSED REVOLVING CREDIT COMMITMENT AND UNUSED POST-FIRST AMENDMENT
AND RESTATEMENT SYNTHETIC L/C COMMITMENT OF, AND THE PORTION OF THE TOTAL
OUTSTANDINGS HELD OR DEEMED HELD BY, ANY DEFAULTING LENDER OR HOLDINGS OR ANY
AFFILIATE THEREOF SHALL BE EXCLUDED FOR PURPOSES OF MAKING A DETERMINATION OF
REQUIRED LENDERS.

 

“TERM BORROWING” MEANS A BORROWING CONSISTING OF SIMULTANEOUS TERM LOANS OF THE
SAME CLASS, TYPE AND CURRENCY AND, IN THE CASE OF EUROCURRENCY RATE LOANS,
HAVING THE SAME INTEREST PERIOD MADE BY EACH OF THE TERM LENDERS OF THE
APPLICABLE CLASS PURSUANT TO SECTION 2.01 OR, IN THE CASE OF INCREMENTAL TERM
LOANS C, THE INCREMENTAL AMENDMENT NO. 1.

 

“TERM COMMITMENTS” MEANS THE ORIGINAL TRANCHE B DOLLAR TERM COMMITMENTS, THE
DELAYED DRAW TERM COMMITMENTS, THE EURO TERM COMMITMENTS AND THE INCREMENTAL
TERM LOAN C COMMITMENTS.

 

“TERM LENDER” MEANS AN ORIGINAL TRANCHE B DOLLAR TERM LENDER, A DELAYED DRAW
TERM LENDER, A EURO TERM LENDER OR AN INCREMENTAL TERM LOAN C LENDER, AS THE
CONTEXT MAY REQUIRE, AND ARE REFERRED TO COLLECTIVELY AS THE “TERM LENDERS”.

 

“TERM LOAN” MEANS AN ORIGINAL TRANCHE B DOLLAR TERM LOAN, A DELAYED DRAW TERM
LOAN, A EURO TERM LOAN OR AN INCREMENTAL TERM LOAN C, AS THE CONTEXT MAY
REQUIRE, AND ARE REFERRED TO COLLECTIVELY AS THE “TERM LOANS”.

 

“TERM NOTE” MEANS AN ORIGINAL TRANCHE B DOLLAR TERM NOTE, A DELAYED DRAW TERM
NOTE, A EURO TERM NOTE OR AN INCREMENTAL TERM LOAN C NOTE, AS THE CONTEXT MAY
REQUIRE, AND ARE REFERRED TO COLLECTIVELY AS THE “TERM NOTES”.

 

(III)  THE DEFINITION OF THE TERM “APPLICABLE RATE” IS HEREBY AMENDED TO REPLACE
THE TEXT SET FORTH THEREIN PRECEDING THE TABLE WITH THE FOLLOWING:

 

5

--------------------------------------------------------------------------------


 

“APPLICABLE RATE” MEANS A PERCENTAGE PER ANNUM EQUAL TO (A) WITH RESPECT TO
INCREMENTAL TERM LOANS C, (I) 7.50% IN THE CASE OF EUROCURRENCY RATE LOANS AND
(II) 6.50% IN THE CASE OF BASE RATE LOANS, AND (B) WITH RESPECT TO REVOLVING
CREDIT LOANS, UNUSED REVOLVING CREDIT COMMITMENTS, REVOLVING LETTER OF CREDIT
FEES, TRANCHE B DOLLAR TERM LOANS, EURO TERM LOANS AND POST-FIRST AMENDMENT AND
RESTATEMENT SYNTHETIC L/C FACILITY FEES, THE FOLLOWING PERCENTAGES PER ANNUM,
BASED UPON THE TOTAL LEVERAGE RATIO AS SET FORTH IN THE MOST RECENT COMPLIANCE
CERTIFICATE RECEIVED BY THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 6.02(B) (OR, UNTIL THE FIRST SUCH COMPLIANCE CERTIFICATE IS DELIVERED
HEREUNDER, THE MOST RECENT COMPLIANCE CERTIFICATE RECEIVED BY THE 
ADMINISTRATIVE AGENT PURSUANT TO SECTION 6.02(B) OF THE FIRST AMENDED AND
RESTATED CREDIT AGREEMENT):”.

 

(IV)  THE DEFINITION OF THE TERM “BASE RATE” IS HEREBY AMENDED TO ADD AT THE END
THEREOF THE FOLLOWING:

 

“NOTWITHSTANDING THE FOREGOING, IF THE BASE RATE DETERMINED AS PROVIDED ABOVE
WITH RESPECT TO ANY INCREMENTAL TERM LOAN C FOR ANY DAY WOULD BE LESS THAN 4.00%
PER ANNUM, THEN THE BASE RATE WITH RESPECT TO SUCH INCREMENTAL TERM LOAN C FOR
SUCH DAY SHALL BE DEEMED TO BE 4.00% PER ANNUM.”

 

(V)  THE DEFINITION OF THE TERM “EUROCURRENCY RATE” IS HEREBY AMENDED TO ADD AT
THE END THEREOF THE FOLLOWING:

 

“NOTWITHSTANDING THE FOREGOING, IF THE EUROCURRENCY RATE DETERMINED AS PROVIDED
ABOVE WITH RESPECT TO ANY INCREMENTAL TERM LOAN C FOR ANY INTEREST PERIOD WOULD
BE LESS THAN 3.00% PER ANNUM, THEN THE EUROCURRENCY RATE WITH RESPECT TO SUCH
INCREMENTAL TERM LOAN C FOR SUCH INTEREST PERIOD SHALL BE DEEMED TO BE 3.00% PER
ANNUM.”

 

(VI)  THE DEFINITION OF THE TERM “INTEREST PERIOD” IS HEREBY AMENDED TO REPLACE
THE PHRASE “AS TO EACH EUROCURRENCY RATE LOAN SUBJECT TO CLAUSES (I) AND (II) OF
SECTION 1.09(B) OF THE FIRST AMENDED AND RESTATED CREDIT AGREEMENT AND CLAUSE
(B) OF THE LAST SENTENCE OF SECTION 2.08(A),” WITH THE PHRASE “AS TO EACH
EUROCURRENCY RATE LOAN,”.

 


(B)  SECTIONS 2.02(A) AND 2.05(A) OF THE CREDIT AGREEMENT ARE HEREBY AMENDED TO
ADD, AFTER EACH REFERENCE THEREIN TO “TRANCHE B DOLLAR TERM LOANS”, THE WORDS “,
INCREMENTAL TERM LOANS C,” OR “AND INCREMENTAL TERM LOANS C”, AS THE CONTEXT MAY
REQUIRE.


 


(C)  SECTION 2.07 OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO ADD A NEW
PARAGRAPH (G) AT THE END THEREOF AS FOLLOWS:

 

6

--------------------------------------------------------------------------------


 


“(G) INCREMENTAL TERM LOANS C. THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE
AGENT FOR THE RATABLE ACCOUNT OF THE INCREMENTAL TERM LOAN C LENDERS (I) ON THE
LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH
THE LAST BUSINESS DAY OF SEPTEMBER 2009, AN AGGREGATE DOLLAR AMOUNT EQUAL TO
0.25% OF THE AGGREGATE DOLLAR AMOUNT OF ALL INCREMENTAL TERM LOANS C OUTSTANDING
ON THE INCREMENTAL TERM LOAN C FACILITY EFFECTIVE DATE (WHICH PAYMENTS SHALL BE
REDUCED AS A RESULT OF THE APPLICATION OF PREPAYMENTS IN ACCORDANCE WITH THE
ORDER OF PRIORITY SET FORTH IN SECTION 2.05) AND (II) ON THE MATURITY DATE FOR
THE INCREMENTAL TERM LOANS C, THE AGGREGATE PRINCIPAL AMOUNT OF ALL INCREMENTAL
TERM LOANS C OUTSTANDING ON SUCH DATE.”


 


(D)  SECTION 7.10 OF THE CREDIT AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY TO
READ AS FOLLOWS:


 

“SECTION 7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement or, in the case of Incremental Term
Loans C, the preliminary statements to the Incremental Amendment No. 1.”

 


SECTION 4.  REPRESENTATIONS AND WARRANTIES.  HOLDINGS AND THE BORROWER REPRESENT
AND WARRANT TO THE AGENTS, THE INCREMENTAL TERM LOAN C FACILITY ARRANGER AND THE
LENDERS:


 


(A)  THE EXECUTION, DELIVERY AND PERFORMANCE BY HOLDINGS AND THE BORROWER OF
THIS AMENDMENT AND, IN THE CASE OF THE BORROWER, THE BORROWING OF THE
INCREMENTAL TERM LOANS C HEREUNDER ARE WITHIN THEIR RESPECTIVE CORPORATE OR
OTHER POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (I) CONTRAVENE THE TERMS OF ANY
OF HOLDINGS’ OR THE BORROWER’S ORGANIZATION DOCUMENTS, (II) CONFLICT WITH OR
RESULT IN ANY BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER
(OTHER THAN AS PERMITTED BY SECTION 7.01 OF THE CREDIT AGREEMENT), OR REQUIRE
ANY PAYMENT TO BE MADE UNDER (A) ANY CONTRACTUAL OBLIGATION TO WHICH HOLDINGS,
THE BORROWER OR ANY OTHER SUBSIDIARY IS A PARTY OR WHICH AFFECTS HOLDINGS, THE
BORROWER OR ANY OTHER SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES OR
(B) ANY MATERIAL ORDER, INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY
OR ANY ARBITRAL AWARD TO WHICH HOLDINGS, THE BORROWER OR ANY OTHER SUBSIDIARY OR
ANY OF THEIR RESPECTIVE PROPERTIES IS SUBJECT; OR (C) VIOLATE ANY MATERIAL LAW;
EXCEPT WITH RESPECT TO ANY CONFLICT, BREACH OR CONTRAVENTION OR PAYMENT (BUT NOT
CREATION OF LIENS) REFERRED TO IN CLAUSE (II)(A), TO THE EXTENT THAT SUCH
CONFLICT, BREACH, CONTRAVENTION OR PAYMENT COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(B)  THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH OF HOLDINGS AND
THE BORROWER, AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH OF
HOLDINGS AND THE BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS,
EXCEPT

 

7

--------------------------------------------------------------------------------


 


AS SUCH ENFORCEABILITY MAY BE LIMITED BY DEBTOR RELIEF LAWS AND BY GENERAL
PRINCIPLES OF EQUITY.


 


SECTION 5.  EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE ON AND AS OF
THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS PRECEDENT IS SATISFIED (SUCH
DATE, THE “INCREMENTAL TERM LOAN C FACILITY EFFECTIVE DATE”):


 


(A)  THE INCREMENTAL TERM LOAN C FACILITY ARRANGER SHALL HAVE RECEIVED
COUNTERPARTS OF THIS AMENDMENT THAT, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF
(I) THE ADMINISTRATIVE AGENT, (II) HOLDINGS, (III) THE BORROWER AND (IV) EACH
INCREMENTAL TERM LOAN C LENDER.


 


(B)  THE INCREMENTAL TERM LOAN C FACILITY ARRANGER SHALL HAVE RECEIVED THE
FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS OR FACSIMILES (FOLLOWED PROMPTLY BY
ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE
OFFICER OF THE SIGNING LOAN PARTY, EACH IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE INCREMENTAL TERM LOAN C FACILITY ARRANGER AND ITS LEGAL
COUNSEL:


 

(I)  SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY CERTIFICATES
AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF HOLDINGS AND THE BORROWER
AS THE INCREMENTAL TERM LOAN C FACILITY ARRANGER MAY REASONABLY REQUIRE
EVIDENCING THE IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER
THEREOF AUTHORIZED TO ACT AS A RESPONSIBLE OFFICER IN CONNECTION WITH THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS;

 

(II)  AN OPINION FROM SIMPSON THACHER & BARTLETT LLP, NEW YORK COUNSEL TO THE
LOAN PARTIES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE INCREMENTAL
TERM LOAN C FACILITY ARRANGER, COVERING SUCH MATTERS RELATING TO THIS AMENDMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY AS THE INCREMENTAL TERM LOAN C FACILITY
ARRANGER SHALL REASONABLY REQUEST;

 

(III)  A CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER OF THE BORROWER, DATED THE
INCREMENTAL TERM LOAN C FACILITY EFFECTIVE DATE, CERTIFYING AS TO (A) THE
ACCURACY OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4 HEREOF,
(B) THE  SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN PARAGRAPHS
(C) AND (D) OF THIS SECTION 5 AND (C) COMPLIANCE BY THE BORROWER WITH THE
COVENANT SET FORTH IN SECTION 7.11 OF THE CREDIT AGREEMENT FOR THE TEST PERIOD
IN EFFECT ON THE INCREMENTAL TERM LOAN C FACILITY EFFECTIVE DATE, DETERMINED ON
A PRO FORMA BASIS;

 

(IV)  A COMMITTED LOAN NOTICE RELATING TO THE MAKING OF THE INCREMENTAL TERM
LOANS C; AND

 

(V)  ALL DOCUMENTATION AND OTHER INFORMATION REQUIRED BY BANK REGULATORY
AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS, INCLUDING THE ACT, REQUESTED BY ANY INCREMENTAL TERM LOAN
C LENDER THAT IS NOT A LENDER UNDER THE CREDIT AGREEMENT PRIOR TO THE

 

8

--------------------------------------------------------------------------------


 

EFFECTIVENESS HEREOF A REASONABLE PERIOD OF TIME PRIOR TO THE INCREMENTAL TERM
LOAN C FACILITY EFFECTIVE DATE.

 


(C)  THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND EACH OTHER LOAN
PARTY CONTAINED IN ARTICLE V OF THE CREDIT AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT  SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
INCREMENTAL TERM LOAN C FACILITY EFFECTIVE DATE; PROVIDED THAT, TO THE EXTENT
THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE,
THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE;
PROVIDED, FURTHER, THAT, ANY REPRESENTATION AND WARRANTY THAT IS QUALIFIED AS TO
“MATERIALITY,” “MATERIAL ADVERSE EFFECT” OR SIMILAR LANGUAGE SHALL BE TRUE AND
CORRECT IN ALL RESPECTS ON SUCH RESPECTIVE DATES.


 


(D)  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST ON THE INCREMENTAL TERM LOAN C
FACILITY EFFECTIVE DATE, OR WOULD RESULT FROM THE BORROWING OF THE INCREMENTAL
TERM LOANS C OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.


 


(E)  THE INCREMENTAL TERM LOAN C FACILITY ARRANGER SHALL HAVE RECEIVED ALL OTHER
FEES AND OTHER AMOUNTS DUE AND PAYABLE TO THEM ON OR PRIOR TO THE INCREMENTAL
TERM LOAN C FACILITY EFFECTIVE DATE, INCLUDING REIMBURSEMENT OR PAYMENT OF ALL
REASONABLE DOCUMENTED  OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES,
DISBURSEMENTS AND OTHER CHARGES OF COUNSEL) REQUIRED TO BE REIMBURSED OR PAID BY
ANY LOAN PARTY UNDER THE CREDIT AGREEMENT OR UNDER ANY ENGAGEMENT LETTER ENTERED
INTO IN CONNECTION WITH THE INCREMENTAL TERM LOAN C FACILITY.


 


(F)  EACH LOAN PARTY SHALL HAVE ENTERED INTO A WRITTEN INSTRUMENT REASONABLY
SATISFACTORY TO THE INCREMENTAL TERM LOAN C FACILITY ARRANGER PURSUANT TO WHICH
IT CONFIRMS THAT IT CONSENTS TO THIS AMENDMENT AND THE INCREMENTAL TERM LOANS C
AND THAT THE SECURITY DOCUMENTS TO WHICH IT IS PARTY WILL CONTINUE TO APPLY IN
RESPECT OF THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND THE OBLIGATIONS OF SUCH
LOAN PARTY.


 


SECTION 6.  EFFECT OF THIS AMENDMENT.  (A)  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, THIS AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR,
CONSTITUTE A WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE
LENDERS OR THE AGENTS UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND
SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN
ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING HEREIN SHALL
BE DEEMED TO ENTITLE ANY LOAN PARTY TO A CONSENT TO, OR A WAIVER, AMENDMENT,
MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES.


 


(B)  ON AND AFTER THE INCREMENTAL TERM LOAN C FACILITY EFFECTIVE DATE, EACH
REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF”,
“HEREIN”, OR WORDS OF LIKE IMPORT, AND EACH REFERENCE TO THE CREDIT AGREEMENT IN
ANY

 

9

--------------------------------------------------------------------------------


 


OTHER LOAN DOCUMENT SHALL BE DEEMED TO BE A REFERENCE TO THE CREDIT AGREEMENT AS
AMENDED HEREBY.  THIS AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL
PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


(C)  TO THE EXTENT REQUIRED BY SECTION 2.14 OF THE CREDIT AGREEMENT, THE
ADMINISTRATIVE AGENT HEREBY CONSENTS TO EACH INCREMENTAL TERM LOAN C LENDER
MAKING AN INCREMENTAL TERM LOAN C PURSUANT TO SECTION 2 HEREOF.


 


(D)  IT IS UNDERSTOOD AND AGREED THAT THE PRO RATA SHARE OF ANY INCREMENTAL TERM
LOAN C LENDER AT ANY TIME SHALL, WITH RESPECT TO THE FACILITY CONSISTING OF THE
INCREMENTAL TERM LOANS C, BE DETERMINED BASED ON THE PERCENTAGE (CARRIED OUT TO
THE NINTH DECIMAL PLACE) OF THE AGGREGATE PRINCIPAL AMOUNT OF THE INCREMENTAL
TERM LOANS C OF ALL THE INCREMENTAL TERM LOAN C LENDERS REPRESENTED AT SUCH TIME
BY THE INCREMENTAL TERM LOANS C OF SUCH INCREMENTAL TERM LOAN C LENDER.


 


SECTION 7.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. DELIVERY BY ELECTRONIC
TRANSMISSION OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS AMENDMENT
SHALL BE EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS
AMENDMENT.


 


SECTION 8.  GOVERNING LAW.  (A)  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


(B)  ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AMENDMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.


 


SECTION 9.  HEADINGS.  SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AMENDMENT AND SHALL NOT AFFECT THE
CONSTRUCTION OF, OR BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AMENDMENT.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

TRAVELPORT LLC,

 

 

 

by

 

 

/s/ Kevin P. Monaco

 

 

Name:

Kevin P. Monaco

 

 

Title:

Senior Vice President & Treasurer

 

 

 

TRAVELPORT LIMITED,

 

 

 

by

 

 

/s/ Kevin P. Monaco

 

 

Name:

Kevin P. Monaco

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

UBS AG, STAMFORD BRANCH, as the Administrative Agent,

 

 

 

by

 

 

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

 

by

 

 

/s/ Marie A. Haddad

 

 

Name:

Marie A. Haddad

 

 

Title:

Associate Director

 

11

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AMENDMENT NO. 1

TO THE TRAVELPORT LLC

SECOND AMENDED AND RESTATED CREDIT

AGREEMENT DATED AS OF MAY 23, 2007

 

 

Name of Incremental Term Loan C Lender:

  CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

 

 

 

by

 

 

/s/ Judith E. Smith

 

 

Name:

Judith E. Smith

 

 

Title:

Director

 

 

 

by

 

 

/s/ James Morgan

 

 

Name:

James Morgan

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO AMENDMENT NO. 1

TO THE TRAVELPORT LLC

SECOND AMENDED AND RESTATED CREDIT

AGREEMENT DATED AS OF MAY 23, 2007

 

Incremental Term Loan C Commitments

 

Lender

 

Incremental Term Loan C
Commitment

 

Credit Suisse, Cayman Islands Branch

 

$

150,000,000

 

 

 

 

 

Total

 

$

150,000,000

 

 

--------------------------------------------------------------------------------